                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-4415-GW-KSx                                             Date      July 29, 2019
 Title             Michael Waring v. Geodis Logistics LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Justin Hanassab                                       Ted A. Gehring
 PROCEEDINGS:                PLAINTIFF'S MOTION FOR LEAVE TO FILE SECOND AMENDED
                             COMPLAINT AND TO REMAND ACTION TO STATE COURT [8]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. Plaintiff’s Motion is DENIED.




                                                                                                   :       07
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Waring v. Geodis Logistics LLC; Case No. 2:19-cv-04415-GW-(KSx)
Tentative Ruling on Motion for Leave to File Second Amended Complaint and Remand



I. Background
       A. Factual Background
       Michael Waring (“Plaintiff”) filed this action against Geodis Logistics LLC (“Defendant”)
and Does 1 to 50 in the Superior Court for the County of Los Angeles on April 5, 2019. Plaintiff’s
Complaint asserts (1) disability discrimination in violation of the Fair Employment and Housing
Act (“FEHA”); (2) disability-based associational discrimination in violation of FEHA; (3) failure
to prevent discrimination in violation of FEHA; (4) retaliation for taking California Family Rights
Act (“CFRA”) leave in violation of FEHA; (5) failure to provide reasonable accommodation in
violation of FEHA; (6) failure to engage in the interactive process in violation of FEHA; (7)
wrongful termination in violation of public policy; (8) intentional infliction of emotional distress
(“IIED”); and (9) failure to pay wages due upon discharge in violation of the California Labor
Code. See generally Complaint, Docket No. 1. This case arises out of Plaintiff’s termination of
employment after he took leave to care for himself and multiple family members after medical
conditions arose. See Complaint ¶¶ 12-17.
               1. Parties
       Plaintiff is a resident − and, according to Defendant, a citizen − of California. See id. ¶ 1;
Notice of Removal ¶ 7. Defendant is a limited liability company incorporated under, and with its
principal place of business in, Tennessee. See Notice of Removal ¶ 8, Docket No. 1. Defendant’s
sole member is Ozburn-Hessey Holding Company, LLC, incorporated under Delaware and with
its principal place of business in Tennessee, whose sole member is OHH Acquisition Corporation,
which was incorporated under Delaware with its principal place of business in Tennessee. See id.
Hal Stewart (“Stewart”) was a supervisor, agent, and employee of Defendant and is a resident of
California. See Complaint ¶ 5. The Court will further address the issue of Stewart’s residency
below. See note 3, infra.
               2. Allegations in Complaint
       Plaintiff has over twenty years of experience working in the supply chain and business
operations industries. See Complaint ¶ 12. Defendant hired Plaintiff as a Senior Director of
Operations on or around November 17, 2014. See id. Plaintiff received exceptional performance

                                                 1
reviews and high merit-based bonuses during his employment with Defendant. See id. ¶ 14.
         From around July 2018 to December 2018, Plaintiff and his father, mother, mother-in-law,
and daughter were diagnosed with a variety of medical conditions. See id. ¶¶ 15, 35. On or around
December 13, 2018, Plaintiff was approved for leave under CFRA to care for himself and his
parents. See id. On or around February 21, 2019, Plaintiff returned from his company-approved
leave and attended a meeting with his supervisors the same day. See id. ¶ 16. Plaintiff was told
his employment with Defendant was terminated effective immediately due to performance issues.
See id. ¶¶ 16, 25. Minutes later, his supervisor Bob Balgemann told him, in private, “[Y]ou should
not have gone on leave.” See id. ¶ 16. According to Plaintiff, Defendant therefore terminated
Plaintiff’s employment because of his condition, because of his association with his family
members given their conditions, and in retaliation for taking FMLA/CFRA leave. See id. ¶¶ 17,
36. Plaintiff had reported his condition to Defendant and was able to perform the essential duties
of his job with or without reasonable accommodation. See id. ¶¶ 22-23.
                  3. Allegations in Proposed Second Amended Complaint
         Plaintiff had already identified Stewart in his original Complaint as a supervisor, agent,
and employee of Defendant, but did not name him as a defendant. See Complaint ¶ 5; caption.
Spurring the instant motion, Plaintiff asserts that he recently learned of new facts leading to claims
against Stewart. See Motion at 2. In September 2015, Plaintiff received several threatening
Facebook messages from a former employee of Defendant. See [Proposed] Second Amended
Complaint (“SAC”) ¶ 15, Docket No. 11. Plaintiff received a death threat from the same former
employee.1 See SAC ¶ 17. He reported the threat to Stewart, who was the Human Resources
Manager, and other supervisors. See id. ¶¶ 18, 28.
         On or around October 18, 2018, Plaintiff discovered that his cell phone number was listed
on the Internet as the primary contact phone number for job applicants to Defendant. See id. ¶ 21.
Plaintiff told Stewart, who responded, “I am glad it shows we are getting traffic to our job postings
. . . .” See id. ¶ 22. Plaintiff received upwards of 35-50 calls a day until it was taken down seven
days later. See id. ¶ 23. In or around December 2018, Plaintiff’s cell phone number was again
listed on the Internet as the primary contact phone number for Defendant. See id. ¶ 27. It took 48


1
  In the proposed SAC, Plaintiff alleges that he received the threat on August 28, 2017. See SAC ¶ 17. The Court
believes that the date is likely a typo and meant to be August 28, 2018. It is unclear how the error, if so, would make
a difference in the outcome of this motion.

                                                          2
hours to remove. See id. According to Plaintiff, Stewart, along with others, intentionally published
Plaintiff’s phone number twice to harass Plaintiff and push him out of his employment. See id. ¶
28.
           B. Procedural History
           On May 21, 2019, Defendant removed the case to this Court, asserting subject matter
jurisdiction based on complete diversity pursuant to 28 U.S.C. § 1332. Plaintiff now seeks to
amend the First Amended Complaint (“FAC”) to add Stewart as a defendant. See Memorandum
of Points and Authorities in Support of Motion for Leave to File Second Amended Complaint and
to Remand Action to State Court (“Motion”) at 1, Docket No. 8. Stewart was the Human
Resources Manager, and Plaintiff alleges that Stewart was individually responsible for publicly
disclosing Plaintiff’s cell phone number, exposing him to dozens of calls from prospective and
former employees at a time when Stewart was aware Plaintiff had received a death threat from a
former employee. See id. at 2, 5-6. Plaintiff also seeks to add a tenth cause of action for invasion
of privacy and modify his existing eighth cause of action for IIED.2 See id. at 1-2. Stewart,
allegedly a citizen of California,3 would destroy complete diversity. See id. at 2; Complaint ¶ 5.
Thus, Plaintiff also moves to remand the case to state court due to a lack of diversity jurisdiction,
pursuant to 28 U.S.C. § 1447(e).4 See generally Motion. Plaintiff failed to file a proposed SAC
with the Motion. Defendant opposed the Motion, in part noting that failure. See generally


2
    Plaintiff also modifies his existing fourth cause of action for retaliation, although not stated in the Motion.
3
  Plaintiff does not actually allege that Stewart is a citizen of California, merely that his residence is in California. See
Motion at 2; Complaint ¶ 5; SAC ¶ 3. Citizenship, not residence, is the determining factor for diversity jurisdiction.
See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). However, from Plaintiff’s Motion, he clearly
believes that Stewart is a diversity-destroying California citizen. See Motion at 2, 12. Defendant has made no
statement denying that Stewart is a citizen of California. The Court presumes Plaintiff would further amend, if given
the opportunity, to make an allegation of Stewart’s citizenship.
4
  As another basis for remand, Plaintiff argues that Defendant incorrectly attached Plaintiff’s initial Complaint, and
not the FAC, to the Notice of Removal, amounting to a procedural defect in removal. See Motion at 13. Plaintiff’s
counsel later admits that on July 1, 2019, counsel learned that the process server assigned to serve the FAC instead
served the initial Complaint, meaning that Defendant was apparently never served with the FAC pre-removal. See
Hanassab Declaration ¶ 6, Docket No. 11. Plaintiff therefore appears to have dropped this issue. Plaintiff additionally
requests remand due to a further perceived defect in Defendant’s removal procedure. However, Defendant’s failure
to properly file a civil cover sheet with the notice is a de minimis procedural defect that does not warrant remand. See
Pyro-Comm Sys. Inc. v. W. Coast Fire & Integration Inc., No. SACV 14-2028-JLS (RNBx), 2015 WL 12743687, at
*2 (C.D. Cal. Mar. 11, 2015) (holding that failure to attach civil case cover sheet was a de minimis procedural defect
that did not warrant remand); Ackerberg v. Citicorp USA, Inc., 887 F.Supp.2d 934, 938 (N.D. Cal. 2012) (holding that
defendant’s failure to attach the summons, civil case cover sheet, and plaintiff’s motion was a technical defect that did
not strip the district court of jurisdiction). Given that the notice of removal was timely filed, the Court concludes that
any technical error by Defendant in removal is insufficient for remand.

                                                              3
Defendant’s Opposition (“Opposition”), Docket No. 10. Plaintiff replied and attached a proposed
SAC at that time. See generally Plaintiff’s Reply (“Reply”), Docket No. 11. The Court permitted
an additional response from Defendant and continued the hearing date. See July 5, 2019 Civil
Minutes, Docket No. 12.             Defendant filed a supplemental opposition.                  See Defendant’s
Supplemental Opposition (“Supplemental Opposition”), Docket No. 14.
II. Legal Standard
        “If after removal the plaintiff seeks to join additional defendants whose joinder would
destroy subject matter jurisdiction, the court may deny joinder, or permit joinder and remand the
action to the State court.” 28 U.S.C. § 1447(e). Under the Federal Rules of Civil Procedure, “leave
[to amend] shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a); Foman v. Davis,
371 U.S. 178, 182 (1962). Rule 15(a)’s policy of favoring amendment should be applied with
“extreme liberality.” United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) (citation omitted).
However, some courts have concluded that “the logic and policy of Rule 15(a) do not apply” in
the case of a potentially diversity-destroying amendment, and that analysis is instead performed
solely under 28 U.S.C. § 1447(e). See Bakshi v. Bayer Healthcare, LLC, No. C07-00881 CW,
2007 WL 1232049, at *2 (N.D. Cal. Apr. 26, 2007); see also Clinco v. Roberts, 41 F.Supp.2d
1080, 1086-88 (C.D. Cal. 1999) (holding that amendment under Fed. R. Civ. P. 15(a) should not
be permitted where to do so would destroy diversity after removal because it “would allow a
plaintiff to improperly manipulate the forum of an action”); Winner’s Circle of Las Vegas, Inc. v.
AMI Franchising, Inc., 916 F.Supp. 1024, 1026 (D. Nev. 1996) (“Rule 15(a) cannot be used to
deprive the Court of jurisdiction over a removed action.”).5
        Courts within the Ninth Circuit have identified several factors for analysis under the
Section 1447(e) standard which allows the Court more discretion than under Rule 15(a). See
Clinco, 41 F.Supp.2d at 1082. Under that approach, the Court considers:
                 (1) Whether the party sought to be joined is needed for just
                 adjudication and would be joined under Federal Rule of Civil
                 Procedure 19(a); (2) whether the statute of limitations would prevent
                 the filing of a new action against the new defendant should the court
                 deny joinder; (3) whether there has been unexplained delay in
                 seeking the joinder; (4) whether the joinder is solely for the purpose
                 of defeating federal jurisdiction; and (5) whether the claim against
5
 Unlike this case, Clinco and Winner’s Circle both involved attempted amendments prior to the service of the
defendant’s responsive pleading, and thus the question of whether a plaintiff could amend “as a matter of course,” as
opposed to seeking leave to amend.

                                                         4
                the new party seems valid.

Id. Prejudice to the plaintiff upon denial of joinder is also considered by some courts. See Palestini
v. Gen. Dynamics Corp., 193 F.R.D. 654, 658 (S.D. Cal. 2000).
        Leave to amend under Rule 15(a) involves consideration of factors including undue delay,
bad faith, futility, and prejudice to the defendant. See Eminence Capital, LLC v. Aspeon, Inc., 316
F.3d 1048, 1052 (9th Cir. 2003) (citing Foman, 371 U.S. at 182). Prejudice to the defendant carries
the most weight. See id. at 1052; Howey v. United States, 481 F.2d 1187, 1190 (9th Cir. 1973)
(finding “the crucial factor is the resulting prejudice to the opposing party”). “Absent prejudice,
or a strong showing of any of the remaining Foman factors, there exists a presumption under Rule
15(a) in favor of granting leave to amend.” Eminence Capital, 316 F.3d at 1052 (emphasis
original).
        If the Court permits joinder of a diversity-destroying defendant, the action must be
remanded to state court. Thus, Section 1447(e) gives this Court only two options here – either
deny Plaintiff’s motion for leave to amend or permit the amendment adding Stewart and remand
the action to state court. See Stevens v. Brink’s Home Sec., Inc., 378 F.3d 944, 949 (9th Cir. 2004);
Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1068 (9th Cir. 2001); Newcombe v. Adolf Coors
Co., 157 F.3d 686, 691 (9th Cir. 1998).
III. Analysis
        A. Section 1447(e) Factors
                1. Necessary Party Under Rule 19
        Federal Rule of Civil Procedure 19 provides that joinder is required for persons who, in
their absence, a court “cannot accord complete relief among existing parties,” or whose interests
may not be adequately protected. Fed. R. Civ. P. 19. The standard for joinder under Section
1447(e) is less restrictive than the standard under Rule 19, and the standard is met when failure to
join leads to “separate and redundant actions.” See Bakshi, 2007 WL 1232049 at *3 (citing IBC
Aviation Serv., Inc. v. Compania Mexicana de Aviacion, S.A. de C.V., 125 F.Supp.2d 1008, 1011
(N.D. Cal. 2000)). Courts disallow the joinder of non-diverse defendants only tangentially related
to causes of action. IBC Aviation, 125 F.Supp.2d at 1012.
        Plaintiff alleges that Stewart was responsible for the disclosure of Plaintiff’s phone number,
which led to his “severe emotional distress.” See Motion at 8; Reply at 9. Plaintiff argues that
Stewart’s actions and Defendant’s actions arise from the same circumstances and that filing a

                                                  5
separate lawsuit against Stewart in state court would be redundant. See Motion at 8; Reply at 9.
Plaintiff claims that Stewart’s actions were an attempt to “push him out of his employment.” See
Motion at 6; SAC ¶ 28. Defendant argues that the claims against Stewart are unrelated to the
claims against Defendant. See Opp’n at 17.
         It is unlikely that requiring Plaintiff to sue Stewart in state court would not allow Plaintiff
and Defendant to reach a complete and just resolution in federal court. While facts from Plaintiff’s
claims against Stewart and Defendant overlap to some degree, they are not the same issues.6 In
any event, the factors of the statute of limitations, delay, and motive provide the most persuasive
arguments and may be enough to decide on whether to allow amendment. There may be some
limited need to discuss the facts underlying Plaintiff’s claims against Stewart in litigating
Plaintiff’s claims against Defendant, but the Court is not convinced it will lead to wholly or even
mostly “redundant actions.” Thus, the possibility of Stewart being a necessary party does not carry
enough weight to favor amendment.
                  2. Statute of Limitations
         Plaintiff admits that a separate suit against Stewart in state court would not be time-barred.
See Motion at 9; Reply at 9-10. Therefore, this factor does not support amendment/joinder.
                  3. Undue Delay
         Courts consider whether a pursuit of leave to amend was timely. See Clinco, 41 F.Supp.2d
at 1082. Generally, courts consider the time between seeking leave to amend and the filing of the
initial complaint and removal. See Lara v. Bandit Indus., Inc., No. 2:12-cv-02459-MCE-AC, 2013
WL 1155523, at *3 (E.D. Cal. Mar. 19, 2013).
         Plaintiff moved to amend around ten weeks after filing the initial Complaint, which is not
an unreasonable length of time. See id. (finding that a delay of five months is not unreasonable).
However, the timing of joining Stewart is suspect. Plaintiff argues that the delay in seeking to join
Stewart is “not unreasonable” because the parties have not begun significant discovery or filed
dispositive motions. See Motion at 9. Plaintiff mentioned Stewart in the original Complaint in
addition to two other supervisors and employees of Defendant. See Complaint ¶¶ 3-5. Plaintiff’s


6
  Both Plaintiff and Defendant have not analyzed in their briefings the proposed addition of Stewart to the existing
fourth cause of action for retaliation for taking CFRA leave in violation of FEHA. If the Court could foresee that the
claim would have a meaningful impact on the outcome of this motion, the Court would be inclined to allow the parties
still further opportunity to address the issue. However, at present, the retaliation claim against Stewart has no impact
on this ruling.

                                                           6
“good reason” for failing to name Stewart as a defendant is that Plaintiff’s counsel was made aware
of Stewart’s actions in May 2019, after the filing of the initial Complaint. See Reply at 7-8.
Plaintiff’s explanation that counsel had only just learned about possible claims against Stewart,
while possibly true, is unpersuasive as a good reason for why the claims against Stewart were not
brought until after removal. Defendant should not have to bear the consequences of a jurisdictional
tug-of-war simply because of a failure or delay of communication between Plaintiff and his
counsel. Additionally, the unfavorable delay contributes to the motive factor, discussed below.
This factor weighs against allowing amendment.
                  4. Motive
         “A trial court should look with particular care at [a plaintiff’s] motive in removal cases,
when the presence of a new defendant will defeat the court’s diversity jurisdiction and will require
a remand to the state court.” Clinco, 41 F.Supp.2d at 1083 (quoting Desert Empire Bank v. Ins.
Co. of N. Am., 623 F.2d 1371, 1376 (9th Cir. 1980)). However, that a plaintiff seeks to add a non-
diverse defendant post-removal does not guarantee improper motive. See IBC Aviation, 125
F.Supp.2d at 1012.
         Plaintiff states that his motive is to seek just adjudication and that Stewart is properly
joined.7 See Motion at 10. Plaintiff filed his initial Complaint on April 5, 2019, Defendant
removed the action on May 21, 2019, and Plaintiff moved to amend on June 13, 2019. See id. at
4. However, the incidents involving Stewart occurred in October 2018 and December 2018. See
SAC ¶¶ 21-23, 27-28. For many of the same reasons related to undue delay, that Plaintiff knew
about the facts leading to claims against Stewart, named Stewart under “Parties” but not as an
actual defendant in the initial Complaint, but seeks to add Stewart only after removal when his
presence would destroy diversity and require remand is questionable. If, as Plaintiff’s Reply

7
  Plaintiff argues, “Improper motive cannot be implied simply because Plaintiff seeks to add a non-diverse defendant
post removal . . . . Fraudulent joinder must be established by ‘clear and convincing evidence.’” See Motion at 9-10
(citation omitted). This mention of fraudulent joinder led to heavy discussion in the Opposition, the Reply, and the
Supplemental Opposition. However, the issue of fraudulent joinder is inapplicable in this post-removal circumstance,
since fraudulent joinder is assessed at removal. See McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir.
1987) (“The defendant seeking removal to the federal court is entitled to present the facts showing the joinder to be
fraudulent.”) (emphasis added). Both cases cited by Plaintiff in the Motion − Hamilton Materials, Inc. v. Dow Chem.
Corp., 494 F.3d 1203 (9th Cir. 2007) and Revay v. Home Depot U.S.A., Inc., No. 2:14-cv-03391-RSWL-AS, 2015
WL 1285287 (C.D. Cal. Mar. 19, 2015) − involve allegedly fraudulently-joined defendants who were joined before
removal. See Motion at 9-10. Because fraudulent joinder is not at issue here, Defendant is not entitled to present facts
outside the operative complaint that show that the joinder was fraudulent. However, Defendant also does not have to
meet a “clear and convincing” standard, as Plaintiff argues in the Reply. See Reply at 7. Defendant realizes and
acknowledges this error in footnote 5 of the Supplemental Opposition.

                                                           7
contends, Plaintiff “established the importance of Stewart to the action before removal by
specifically including him as one of only three named witnesses in the FAC,” Plaintiff could easily
have included the details that were central to the claims that include Stewart at that time. See
Reply at 7. Due to the perceived improper motive, this factor favors denying leave to amend.
                 5. Validity of Claims
        Defendant argues that Plaintiff has not presented valid claims and can never establish valid
claims against Stewart. See generally Supplemental Opposition. Defendant argues that Plaintiff’s
claims are based on speculation and that Plaintiff has failed to allege facts sufficient to support
those claims.8 See id. However, Plaintiff may have a valid claim for invasion of privacy, and
Plaintiff may have a valid claim for IIED.
        To establish a claim for invasion of privacy for public disclosure of private facts, Plaintiff
must prove: (1) public disclosure (2) of a private fact (3) which would be offensive and
objectionable to a reasonable person and (4) which is not of legitimate public concern. Moreno v.
Hanford Sentinel, Inc., 172 Cal. App. 4th 1125, 1129-30 (2009). Although public posting of a
phone number is not a highly “substantial” invasion of privacy, it may still amount to one,
nonetheless. See Painting Indus. of Haw. Market Recovery Fund v. U.S. Dep’t of Air Force, 26
F.3d 1479, 1486 (9th Cir. 1994) (“The invasion of privacy that results from disclosure of one’s
home address is far more substantial than, say, the disclosure of one’s phone number.”) (Norris,
J., concurring). Even if the present proposed claim was ultimately deemed deficient, the Court
would allow Plaintiff further leave to amend to cure current deficiencies in the pleading − but the
Court would lack jurisdiction to do so.
        To establish a claim for IIED, Plaintiff must prove: “(1) extreme and outrageous conduct
by the defendant with the intention of causing, or reckless disregard of the probability of causing,
emotional distress; (2) the plaintiff’s suffering severe or extreme emotional distress; and (3) actual
and proximate causation of the emotional distress by the defendant’s outrageous conduct.”
Christensen v. Superior Court, 54 Cal. 3d 868, 903 (1991). Even if Plaintiff’s claims are weak in
the proposed SAC, Plaintiff’s concerns about his privacy and safety due to the alleged threats he
received over a span of a few years may be enough to support a claim for IIED and, again, any

8
  Defendant relies on information beyond Plaintiff’s allegations, including that the phone was a work phone and not a
private cell phone. See Opp’n at 12-14. This sort of information can be considered when analyzing fraudulent joinder,
but as stated supra note 7 (and as Defendant concedes), the current motion does not concern the fraudulent joinder
standard or analysis.

                                                         8
deficiencies could lead to amendment (a jurisdictional impossibility here). See SAC, ¶¶ 15, 17-
19, 21; Brock v. Concord Auto. Dealership LLC, No. 14-cv-01889-HSG, 2015 WL 3466543, at
*11 (N.D. Cal. June 1, 2015) (finding death threats against plaintiffs sufficiently outrageous to
support a claim of IIED). This factor weighs in favor of amendment.
               6. Prejudice to Plaintiff If Leave to Amend Is Not Granted
       Defendant does not include prejudice to the Plaintiff in the Section 1447(e) analysis in the
Opposition. Plaintiff cites Yang v. Swissport USA, Inc., No. C 09-03823 SI, 2010 WL 2680800,
at *5 (N.D. Cal. July 6, 2010), to state that the Court must consider significant prejudice to a
plaintiff from denial of joinder. Requiring Plaintiff to either forgo the claims against Stewart or
pursue them in a separate litigation in state court would not prejudice Plaintiff. Forgoing a federal
forum against a non-diverse defendant is not a loss, since such a choice would not be available
anyway. The only prejudice against Plaintiff is litigating two suits with some overlapping facts,
but the incidents involving Plaintiff’s phone numbers are not entangled enough with the existing
claims to cause significant prejudice. See id. (finding significant prejudice where claims are
“intimately connected”). Plaintiff could have asserted the new claims at the outset of the suit if
they are intimately connected to the current claims. Thus, this factor weighs against allowing
amendment.
       B. Rule 15(a) Factors
               1. Undue Delay
       In addition to considering whether a motion was filed pursuant to a Rule 16 scheduling
order, courts also ask “whether the moving party knew or should have known the facts and theories
raised by the amendment in the original pleading.” AmerisourceBergen Corp. v. Dialysist West,
Inc., 465 F.3d 946, 953 (9th Cir. 2006). Under Rule 15(a), delay by itself is insufficient to justify
denial of leave to amend. Raifman v. Wachovia Sec., LLC, No. C 11-02885 SBA, 2012 WL
1611030, at *4 (N.D. Cal. May 8, 2012). While Plaintiff’s motion to amend was not filed long
after the initial Complaint and removal, Plaintiff had known about the facts comprising the claims
against Stewart since before filing suit. While this delay favors denial of amendment, the other
factors must be considered alongside Plaintiff’s delay.
               2. Bad Faith (Motive)
       As discussed earlier, Plaintiff was aware of the facts surrounding the claims against Stewart
at the time of the initial Complaint yet alleged them only after removal. Waiting to assert them at

                                                 9
that point implies a desire to forum shop and manipulate jurisdiction. Rule 15(a)’s “extreme
liberality” standard is subject to a showing of bad faith, so in determining that Plaintiff’s reason
for the delay is improper, this factor weighs against allowing amendment. See DCD Programs,
Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987) (holding liberality in granting leave to amend
subject to qualification that amendment is not sought in bad faith).
                3. Futility
         The test applied when considering the sufficiency of a pleading challenged under a Rule
12(b)(6) motion to dismiss is the proper test to apply when analyzing the sufficiency of a proposed
amendment. Raifman, 2012 WL 1611030, at *2. Under Rule 12(b)(6), sufficient pleadings “state
a claim to relief that is plausible on its face,” and facial plausibility occurs when a plaintiff pleads
facts that allow a court to draw a reasonable inference that the defendant is liable for the alleged
claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 554,
547 (2007). As discussed earlier under validity, Plaintiff’s newly alleged claims are probably not
futile, since his allegations contain enough to infer that Stewart contributed to the invasion of
privacy and IIED claims (and would be allowed an opportunity for amendment in any event).
Thus, this factor weighs in favor of amendment.
                4. Prejudice to the Defendant
         Defendant does not argue that amendment would result in prejudice to itself. The only
prejudice that Defendant would experience is in choice of forum, but Defendant bears the burden
of showing prejudice. See DCD Programs, Ltd., 833 F.2d at 187 (citing Beeck v. Aquaslide “N”
Dive Corp., 562 F.2d 537, 540 (8th Cir. 1977)). Prejudice is the “touchstone” inquiry under Rule
15(a), so lack of prejudice to Defendant leads to an inclination to allow amendment under Rule
15(a).
         C. Comparing Section 1447(e) and Rule 15(a) Factors
         Amendment would likely be denied under Section 1447(e) and granted under Rule 15(a)
due to the “extreme liberality” with which a court views motions to amend under the latter. See
Eminence Capital, 316 F.3d at 1051. Courts within the Ninth Circuit have approached post-
removal joinder of non-diverse defendants by analyzing under Section 1447(e) alone or by
analyzing under both Section 1447(e) and Rule 15(a). See Clinco, 41 F.Supp.2d at 1082 (analyzing
under both standards and ultimately applying Section 1447(e)); Mendes v. Wright Medical Tech.,
Inc., CV 05-7805 FMC (CWx), 2006 WL 8434706, at *2 (C.D. Cal. July 21, 2006) (following

                                                  10
Clinco and analyzing under both standards); IBC Aviation, 125 F.Supp.2d at 1011 (finding that the
factors for both standards overlap and thus applying the more thorough Section 1447(e) factors);
Raifman, 2012 WL 1611030, at *1 (finding that a request for leave to amend allegations pled in
original complaint is governed by Rule 15(a) while a request for leave to add a non-diverse
defendant is governed by Section 1447(e)). In cases where Section 1447(e) analysis leads to denial
of amendment and Rule 15(a) analysis leads to granting amendment, courts favor the narrower
Section 1447(e) standard. See Clinco, 41 F.Supp.2d at 1086-88.
       Here, both Plaintiff and Defendant focused their arguments on the Section 1447(e) factors
and did not analyze the issue under Rule 15(a). Additionally, because Section 1447(e) is the more
discretionary standard governing leave to amend when a party is seeking to add a non-diverse
defendant, a more specific issue that is applicable here, the Court would apply the Section 1447(e)
reasoning and deny leave to amend/join. “To apply the permissive standard of Rule 15(a) in this
situation would allow a plaintiff to improperly manipulate the forum of an action, a result that is
quite different from the policies of Rule 15(a) . . . .” Clinco, 41 F.Supp.2d at 1087.
       Despite the possible validity of Plaintiff’s claims, the factors of the statute of limitations
having not run, undue delay, and improper motive weigh heavily against allowing amendment.
The delay in adding Stewart as a defendant and alleging new facts against him after removal, when
those facts were known to Plaintiff at the time he filed his initial Complaint, at the very least imply
an attempt to manipulate jurisdiction.
IV. Conclusion
       For the foregoing reasons, the Court would DENY Plaintiff’s Motion for Leave to File
Second Amended Complaint and to Remand Action to State Court.




                                                  11
